_ internal_revenue_service department of the treasury washington dc contact person telephone number oo in reference to of eeo r date feb sin d n u o i o o i dear sir or madam this is with respect to a proposed disposition of all of your assets to a in reply to a ruling_request dated august you are a_trust hereafter appreciation trust recognized as exempt under sec_501 of the internal_revenue_code and classified as a private_foundation under hereafter code your activities consist of investing and sec_509 reinvesting assets collecting the income and paying over annually or at more frequent intervals income as required by the trust agreement to a a is a nonprofit corporation founded by b in and was of the code and is classified as funded with gifts_and_bequests sec_501 foundation under sec_509 investing and reinvesting its assets collecting the income and paying over at least annually all of its income to organizations recognized as exempt under sec_501 of the code and classified as public_charities a private a‘s operations consists of is recognized as exempt under a b founded which manufactures components for the automotive b had retained control c's stock is publicly traded b created the appreciation trust industry of the corporation through shares held in cc b's death on january and funded with x shares of capital stock of d all of b's ownership in cc income of the appreciation trust subsequent to the date of b's death and subject_to a limited authority which expired ten years after his death was to be paid over annually or at more frequent intervals to a appreciation trust shall continue perpetually except that the trustees in their absolute discretion may distribute the trust pursuant to the trust agreement all the trust agreement provides that the fifteen days before this constituted principal to a provided that it organization is a qualified charitable d dissolved in and its holdings in c were distributed pro_rata to its stockholders including the appreciation trust the trustees of the appreciation trust continued to hold stock in c except for shares which were distributed to a to meet the appreciation trust's minimum_investment_return distribution_requirements until all of the stock was sold to an outside buyer in december the trustees of the appreciation trust have determined it is no longer needed as a separate_entity since a is the sole beneficiary of the appreciation trust and there is substantial commonality of management of the appreciation trust and a the trust agreement authorizes the trustees in their discretion the trustees have determined that to distribute principal to a significant efficiencies such as consolidation of investment procedure and bookkeeping functions the elimination of reports and returns and the elimination of trustees' statutory commissions as well as savings could be accomplished by exercising such discretion and transferring all of the net assets of the appreciation trust to a since sec_507 of the code provides that except as provided in subsection b foundation shall be terminated only if- the status of any organization as a private such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribe of its intent to accomplish such termination or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act for tax under chapter or failure to act giving rise to liability and b the secretary notifies such organization that by reason of subparagraph a imposed by subsection c tax imposed by subsection c subsection g subsection g such organization is liable for the tax and either such organization pays the or any portion not abated under or the entire amount of such tax is abated under sec_507 of the code provides that for purposes of this part in case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code provides that there is imposed on each organization which is referred to the amount which the private_foundation equal to the lower_of substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 the value of the net assets of status of such foundation or such foundation in subsection a a tax sec_1_507-1 of the income_tax regulations hereafter regulations provides that if transfers all or part of its assets to one or more other private_foundations or one or more private_foundations and one or more sec_509 transfer described in sec_507 and sec_1_507-3 such transfer foundation will not have terminated its private_foundation_status under sec_507 organizations pursuant to a a private_foundation or sec_1 b of the regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets as defined in c by a private_foundation whether or not any portion of such significant disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 of the regulations provides that for in the a transfer of assets of any private_foundation to another purposes of part ii subchapter_f chapter of the code case of private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee organization shall not be treated as a newly created organization significant disposition of assets to one or more private_foundations within the meaning of paragraph c the transferee organization shall not be treated as a newly created organization paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs a transferee organization to which this of this paragraph in the case of a of this section thus and sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a sec_507 transfer of all of its net assets to another private_foundation the sec_507 transfer itself may be counted toward satisfaction of such requirement however provided that the transfer meets the requirements of section g sec_1 a of the regulations provides that except as provided in sec_1_507-3 a where the transferor private_foundation has disposed of all of its assets sec_4945 and sec_4945 of the code shall not apply to the transferor or transferee foundations with respect to any expenditure_responsibility grants made by the transferor foundation except for any information reporting requirements imposed by sec_4945 for any year in which any such transfer is made sec_1_507-3 of the regulations provides that certain tax provisions listed therein will carry over to transferee private_foundation that receives a sec_507 transfer of assets from transferor private_foundation sec_1_507-3 i of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq of the code sec_507 through foundation shall be treated as however where proportionality is appropriate such a transferee if were the transferor private_foundation shall be treated as in proportion which the fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer of subchapter_f of chapter such a transferee private it were the transferor and part ii it if sec_1_507-4 of the regulations provides that with exceptions not involved here the tax on termination of private_foundation_status imposed by sec_507 of the code does not apply to a sec_507 transfer of assets sec_1_507-3 of the regulations provides that a of the code will not transfer of assets under sec_507 constitute a termination of the transferor's private_foundation_status sec_4940 of the code provides that for the imposition on each private_foundation which is exempt from taxation under sec_501 on of its activities a tax equal to percent of the net_investment_income of such foundation for the taxable_year for the taxable_year with respect to the carrying sec_4941 of the code provides that there is hereby imposed a tax on each act of self-dealing between a disqualified the rate_of_tax shall be equal person and a private_foundation to percent of the amount_involved with respect to the act of self-dealing for each year or part thereof in the taxable_period sec_4941 of the code defines the term self- dealing as any direct or indirect transfer to the benefit of a private_foundation or use by or for a disqualified_person of the income or assets of sec_4942 of the code requires that a private_foundation must make qualifying distributions under sec_4942 for the direct active_conduct of exempt purposes sec_4942 of the code provides in pertinent i part that a private_foundation does not make any qualifying_distribution under sec_4942 where the contribution is to another organization that is controlled by the either transferor or by one or more of the transferor's disqualified persons or operating_foundation under sec_4942 unless sec_4942 is met to any private_foundation that is not an ii sec_4942 g of the code requires that the transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records to show that the transferee private_foundation in fact makes a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee's own corpus within the meaning of sec_4942 transferee's qualifying_distribution must be expended before the close of the transferee's first taxable_year after the transferee's taxable_year in which the sec_507 transfer was received the sec_4944 of the code provides generally for the imposition of a tax on a private_foundation and a foundation_manager if investments are made in such a manner as to jeopardize the tax the carrying out of the foundation's exempt purposes shall be equal to percent of the amount so invested for each year in the taxable_period and paid_by the private_foundation sec_4944 of the code provides that there is no tax upon investment the purpose of which is purposes to further exempt sec_4945 of the code imposes a tax on each taxable a private_foundation as defined in section sec_4945 defines a taxable_expenditure to expenditure of d include among other things a grant to another organization unless such organization is not a private_foundation or unless the donor private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4945 of the code provides that for purposes of this section the term taxable_expenditure means any amount_paid or incurred by a private_foundation as organization unless a or paragraph operating_foundation as defined in sec_4940 or b with respect to such grant in accordance with subsection h a grant to an such organization is described in the private_foundation exercises expenditure_responsibility of sec_509 is an exempt or sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes under sec_170 b sec_4945 of the code provides that expenditure in subsection d means that the responsibility referred to private_foundation is responsible to exert all reasonable efforts to see that the grant is and to establish adequate procedures spent solely for the purpose for which made and complete reports from the grantee on how the funds are spent and expenditures to the secretary to make full and detailed reports with respect to such to obtain full sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant described in sec_4945 under sec_501 equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the to a private_foundation which is exempt from taxation for endowment for the purposes of capital principal and the income if any from the grant funds grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years that before the end of such second succeeding taxable_year neither the principal the income from the grant funds nor the equipment purchased with the grant funds has been used for any purpose which would result in liability for tax and sec_4945 the grantor may then allow such reports to be discontinued it is reasonably apparent to the grantor only if the sec_53_4945-6 and b of the regulations allows a private_foundation to make sec_507 transfers of its assets to organizations exempt under sec_501 the code not excluding private_foundations without the transfers being taxable_expenditures of the transfer of assets from the appreciation trust to a will be a transfer of assets described in sec_507 code because the transfer of funds will be from one private_foundation to another pursuant to a reorganization or liquidation as stated in sec_1_507-3 of the under sec_1_507-3 there is no private regulations foundation termination_tax in the case of sec_507 transfers from one private_foundation to another private_foundation of the the carryover provisions for a code sec_507 b iii example transfer will be applicable a aggregate tax_benefit as defined in sec_507 will be carried over to a a through will be applicable to a in addition under sec_1 any other applicable carryover provisions the private_foundation transferee all of the appreciation trust's similar to sec_1 of the code the proposed transfer of appreciation trust's assets to a will not constitute an act of self-dealing under sec_4941 of the code because such transfer of funds is for exempt purposes even if the appreciation trust and a are controlled by the same persons the transferees are not considered disqualified persons pursuant to sec_53_4946-1 of the regulations the appreciation trust is responsible for meeting its qualifying_distribution requirements under sec_4942 of the under sec_1_507-3 of the regulations even if code transferor transfers all of its assets to other private_foundations the transferor's obligation to expend for exempt purposes as required by sec_4942 of the code must still be met a qoon the proposed transfer of the appreciation trust's assets to a will be for program related investments under sec_4944 of the code jeopardizing investment within the meaning of sec_4944 thus the transfer will not constitute a the proposed transfer of assets is not a taxable_expenditure under sec_4945 trust proposes to exercise expenditure_responsibility under sec_4945 with respect to the transfer of the code because the appreciation based on the facts submitted in this case we rule as follows the proposed transfer of the net assets of the appreciation trust to a will not affect the status of either the appreciation trust or a as an organization described in sec_501 of the code the transfer of the net assets of the appreciation trust to a will constitute a transfer described in sec_507 and will not constitute a termination of private_foundation_status giving rise to the imposition of the termination_tax under sec_507 for the purposes of chapter and sec_507 through it were the appreciation trust and a will be treated as a may take advantage of any special rules or savings provisions of chapter the appreciation trust could do so continue in existence of the code to the same extent as if the trust were to if the transfer of the net assets of the appreciation trust to a may be counted toward the satisfaction of the trust's distribution_requirements under to the extent the transfer meets the requirements of sec_4942 after the transfer of the net assets of the appreciation trust to a the excess_distribution carryover of the trust under sec_4942 if any will be added to the excess_distribution carryover of a its distributable_amount under sec_4942 and may be used by a to reduce e e s m a o f d g if any after the transfer of the net assets of the appreciation trust to a the trust's excise_tax liability under sec_4940 sec_4942 for its final taxable_year may be satisfied by a any refund of sec_4940 excise_tax to which the trust is entitled may be used by a to offset a's sec_4940 excise_tax and distribution_requirements under section and the transfer of the net assets of the appreciation trust to a will not constitute a b c an act of self-dealing within the meaning of sec_4941 a jeopardizing investment within the meaning of sec_4944 or a taxable_expenditure within the meaning of sec_4945 the appreciation trust will not be required to exercise expenditure_responsibility under sec_4945 and sec_4945 with respect to the transfer of its net assets to a the reasonable and necessary legal accounting and other expenses_incurred to implement the transfer and judicially settle the accounts of the trustees will constitute qualifying distributions under sec_4942 and will not constitute taxable_expenditures under sec_4945 after the transfer of the net assets of the appreciation trust to a required to file form_990-pf return of private_foundation except for its filing of such return for its final taxable ending on the date of the transfer is consummated the trust will no longer be we are informing your key district_director of this ruling because this ruling could help resolve future questions about your federal_income_tax status you should keep it permanent records in your this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely chief exempt_organizations technical branch
